Per Cubiam.
A brief filed on behalf of plaintiff in error contains the statement that a promissory note was improperly received in evidence in the court below ; but the *494note is not preserved in the record, and we cannot act upon the statement of counsel, unsupported by the record. The writ of error appears to have been prosecuted for delay, and we, therefore, affirm the judgment of the court below, with costs, and assess twenty per cent of the judgment below against the plaintiff in error as damages.

Reversed.